               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 MICHAEL A. KOWALCZUK,

                       Plaintiff,
                                                      Case No. 19-CV-1230-JPS
 v.

 ERIC GIESE and VILLAGE OF
 MOUNT PLEASANT,                                                       ORDER

                       Defendants.


       On July 13, 2020, the parties filed a joint stipulated protective order.

(Docket #41). Protective orders are an exception to the general rule that

pretrial discovery must occur in the public eye. Am. Tel. & Tel. Co. v. Grady,

594 F.2d 594, 596 (7th Cir. 1979); Citizens First Nat’l Bank of Princeton v.

Cincinnati Ins. Co., 178 F.3d 943, 945–46 (7th Cir. 1999). Nonetheless, the

Court can enter a protective order if the parties have shown good cause and

that the order is narrowly tailored to serve that cause. Fed. R. Civ. P. 26(c);

Citizens First, 178 F.3d at 945; Jepson, Inc. v. Makita Elec. Works, Ltd., 30 F.3d

854, 858 (7th Cir. 1994) (holding that, even when parties agree to the entry

of a protective order, they still must demonstrate the existence of good

cause). Further, Civil Local Rule 26(e)(1) makes clear that “[a]ll motions and

stipulations requesting a protective order must contain sufficient facts

demonstrating good cause.”

       At this juncture, the Court does not adopt the parties’ stipulated

protective order because it is devoid of any factual basis on which the Court

could find good cause. See generally (Docket #41). This stipulated protective

order does not describe the nature of the information that might be



  Case 2:19-cv-01230-JPS Filed 07/17/20 Page 1 of 2 Document 44
divulged, who would be injured as a result of disclosure, or how those

persons would be injured by disclosure. The order merely mentions the

possibility that “sensitive . . . confidential” and “sensitive personal”

information may be disclosed during discovery.

      The Court would entertain a new stipulated protective order that

presents an appropriate factual predicate for the Court to find good cause.

      Accordingly,

      IT IS ORDERED that the stipulated protective order (Docket #41) be

and the same is hereby REJECTED.

      Dated at Milwaukee, Wisconsin, this 17th day of July, 2020.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                            Page 2 of 2
  Case 2:19-cv-01230-JPS Filed 07/17/20 Page 2 of 2 Document 44
